M’Girk, C. J.,
delivered the opinion of the Court.
The first point made is on the plaintiff’s demurrer to the defendant’s third plea. On the argument of this point, it is alledged, that the plaintiff’s first count in the declaration is had. We are-of that opinion, because the breaches are badly assigned. The second point is, did the Court err in the instruction given' to the jury on this point? We think the Court did err; but because, on the whole record, the Court gave judgment for the right party, the judgment must be affirmed.